Order entered April 19, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00122-CR

                               ARNULFO RAMIREZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F16-75752-H

                                             ORDER
       Before the Court is court reporter Crystal Jones’s April 18, 2018 request for a 60-day

extension to file the reporter’s record. Ms. Jones states she needs additional time because there

are four court reporters on this case and appellant has not paid for the reporter’s record.

       A review of this appeal shows the reporter’s record was due March 19, 2018. On April

16, 2018, a reporter’s record of the trial court’s March 19, 2018 and April 9, 2018 hearings was

filed. The hearings were to determine whether appellant desired to appeal and whether he was

entitled to appointed counsel. At the conclusion of the April 9th hearing, appellant signed a

pauper’s oath and the trial court stated he would appoint counsel to represent appellant in this
appeal. The clerk’s record was filed March 21, 2108; we have not received a copy of the order

appointing counsel.

       We ORDER the Dallas County Clerk to file, WITHIN TEN DAYS of the date of this

order, a supplemental clerk’s record containing the trial court’s order appointing appellate

counsel.

       We GRANT court reporter Crystal Jones’s request to the extent we ORDER the

reporter’s record filed by May 18, 2018. See TEX. R. APP. P. 35.3(c) (each extension must not

exceed 30 days).



                                                  /s/    LANA MYERS
                                                         JUSTICE